TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JUNE 26, 2019



                                    NO. 03-19-00092-CV


                          Noble Capital Servicing, LLC, Appellant

                                               v.

                       Action Roofing & Construction, Inc., Appellee




       APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BAKER




This is an appeal from the interlocutory order signed by the trial court on February 8, 2019.

Appellant has filed a motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.